In the
                              Court of Appeals
                      Second Appellate District of Texas
                               at Fort Worth
                                   No. 02-20-00283-CV

IN RE B.F., Relator                            §      Original Proceeding

                                               §      393rd District Court of Denton County, Texas

                                               §      Trial Court No. 18-9884-393

                                               §      October 15, 2020

                                               §      Memorandum Opinion by Justice Kerr

                                       JUDGMENT

       This court has considered relator Father’s petition for writ of mandamus and

real party in interest B.B.’s response and holds that the petition should be

conditionally granted. Accordingly, we conditionally grant a writ of mandamus and

direct the trial court to vacate its September 10, 2020 “Temporary Order.” Our writ

will issue only if the trial court fails to comply.

       It is further ordered that real party in interest B.B. must pay all costs of this

proceeding.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr